internal_revenue_service number release date index number ----------------------------------------------- ------------------------------------------------------------ --------------------------------------- -------------------- ---------------------------------- in re ---------------------------------------------------- --------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------ id no ---------------- telephone number ---------------------- refer reply to cc eee eb qp1 plr-135950-18 date date ------------------------------------------------------------------------------------ taxpayer decedent ------------------------------ custodian ---------------------------- dear ------------------ this is in response to your request dated date as supplemented by additional information dated date in which your authorized representative requested a private_letter_ruling on your behalf regarding an individual_retirement_account ira under sec_408 of the internal_revenue_code for which taxpayer was named as a beneficiary the following facts and representations have been submitted under penalty of perjury in support of the rulings requested decedent established an ira original ira and named taxpayer a charitable_organization as beneficiary of original ira decedent is now deceased taxpayer represents that in order to distribute amounts currently held in original ira to taxpayer custodian requires that taxpayer create a new ira transfer ira with custodian to which custodian would transfer assets from original ira directly in a trustee-to-trustee transfer distributions could then be made to taxpayer from transfer ira the documents used to establish transfer ira provide in relevant part that the particular type of application is used if an entity is the beneficiary of an ira and the original account owner is deceased the paperwork further provides that the original plr-135950-18 account owner’s name social_security_number date of birth and date of death must be provided as part of the application the application used is specific to what custodian refers to as an inherited ira for the account funding provisions the paperwork provides that only listed beneficiaries of an ira at the time of death of the original ira owner may transfer amounts to transfer ira the disclosure statement for transfer ira provides that no contributions of any kind are permitted to be made to transfer ira taxpayer represents that custodian requires that transfer ira be in the name of taxpayer as owner of transfer ira using the taxpayer_identification_number tin of taxpayer taxpayer is requesting the following rulings the new account that is set up by request of custodian transfer ira is not an ira as defined in sec_408 the new account transfer ira is a taxable trust a distribution from original ira to the new account transfer ira is subject_to federal_income_tax applicable law sec_408 states that the term individual_retirement_account means a_trust created or organized in the united_states for the exclusive benefit of an individual or his beneficiaries but only if the written governing instrument creating the trust meets certain requirements sec_408 provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira is included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 sec_408 provides in part that sec_408 does not apply to an amount_paid or distributed out of an ira to the individual for whose benefit the account is maintained if the entire amount received is paid into an ira for the benefit of that individual not later than the 60th day after the day on which the individual receives the payment or distribution sec_408 provides in relevant part that in the case of an inherited ira sec_408 does not apply to any amount received by an individual from that inherited ira three other rulings were requested we decline to rule on those other ruling requests pursuant to section dollar_figure of revproc_2019_1 2019_1_irb_1 which provides that the irs ordinarily does not issue letter rulings where the request does not address the tax status liability or reporting obligations of the requester and section dollar_figure of revproc_2019_1 which provides that the irs will not issue a letter_ruling or a determination_letter on alternative plans of proposed transactions or on hypothetical situations plr-135950-18 sec_408 provides that an ira is treated as an inherited ira if the individual for whose benefit the ira is maintained acquired the ira by reason of the death of another individual and the individual is not the surviving_spouse of the other individual sec_408 of the code states that any individual_retirement_account is exempt from taxation under this subtitle unless such account has ceased to be an individual_retirement_account sec_1_408-2 provides in part that an ira may be established and maintained by an individual by an employer for the benefit of his employees or by an employee_association for the benefit of its members sec_1_408-2 provides that the term beneficiaries on whose behalf an individual_retirement_account is established includes except where the context indicates otherwise the estate of the individual dependents of the individual and any person designated by the individual to share in the benefits of the account after the death of the individual sec_7701 provides that the term person shall be construed to mean and include an individual a_trust estate partnership_association company or corporation revrul_78_406 1978_2_cb_157 provides that the trustee-to-trustee transfer of funds from one ira maintained for the benefit of an individual to another ira maintained for the benefit of the same individual does not constitute a payment or distribution includible in gross_income analysis with regard to the first ruling_request transfer ira is created or organized in the united_states for the exclusive benefit of an individual or his beneficiaries consistent with the requirements of sec_408 transfer ira is a new ira used to facilitate the transfer of assets from an inherited ira being maintained for the benefit of a beneficiary after the death of the original ira owner to another ira being maintained for the benefit of the same beneficiary as beneficiary of the same decedent as the inherited ira custodian requires that the documents establishing transfer ira clearly identify transfer ira as a type of ira held by a beneficiary after the death of a specified_individual transfer ira is merely a continuation in substance of the inherited ira from which the transfer is accepted and is not established and maintained by taxpayer as an original ira to which taxpayer can make contributions transfer ira does not fail to be an ira merely because certain documents and statements from custodian suggest that taxpayer is the owner of transfer ira and transfer ira is associated with the tin of taxpayer after the death of the original ira plr-135950-18 owner a beneficiary is the person for whose benefit an ira is maintained and as a result often in practice the beneficiary’s tin is associated with the account in order to facilitate reporting of distributions original ira does not lose its status as an ira under sec_1_408-2 upon the death of decedent merely because it is maintained for the benefit of a charitable_organization as beneficiary of decedent similarly transfer ira does not fail to be an ira under sec_1_408-2 merely because it is maintained for the benefit of a charitable_organization as beneficiary of decedent transfer ira is established merely to facilitate a transfer from one ira maintained for the benefit of a charitable_organization as beneficiary of decedent to another ira maintained for the benefit of the same charitable_organization as beneficiary of the same decedent and not as an original ira to which contributions can be made subject_to the limitations of sec_1 a in the case of transfer ira although it was established after the death of decedent it nevertheless maintains the same legal characteristics and limitations for purposes of sec_408 as original ira after the death of decedent including the fact that it is an ira maintained for the benefit of taxpayer as beneficiary of decedent as evidenced by the underlying documents relating to transfer ira in your letter you also suggest that transfer ira does not meet the definition of inherited ira contained in sec_408 the definition of inherited ira of sec_408 is limited in its purpose and is merely intended to prohibit certain individuals from performing rollovers from iras there is nothing in sec_408 to suggest that accounts that do not meet that definition of inherited ira because they are held by non-individual beneficiaries cannot constitute iras furthermore non-individuals are permitted to be beneficiaries of iras pursuant to sec_1_408-2 in addition as a non-individual a charitable_organization that is a beneficiary of an ira is unable to perform a rollover under the general rollover rule_of sec_408 so including iras held by non-individual beneficiaries in the definition of inherited ira in sec_408 would be superfluous based on the information provided transfer ira does not fail to be a type of ira described in sec_408 with certain limitations applicable under the code because it is an ira held by a beneficiary after the death of the individual who is considered the original ira owner with regard to the second ruling_request we have ruled under the first ruling_request that transfer ira does not fail to be an ira described in sec_408 based on the first ruling together with the assumptions specified in this ruling letter and the representations made with respect to the ruling letter transfer ira meets the requirements of sec_408 as a result transfer ira is exempt from taxation under sec_408 with regard to the third ruling_request consistent with the underlying rationale of revrul_78_406 a direct trustee-to-trustee transfer of assets from original ira an ira maintained for the benefit of a charitable_organization as beneficiary of decedent to transfer ira an ira maintained for the benefit of the same charitable_organization as plr-135950-18 beneficiary of the same decedent does not constitute a payment or distribution includible in gross_income the rulings contained in this letter are based upon information and representations submitted by your authorized representatives and accompanied by a penalty of perjury statement executed by an appropriate party as specified in revproc_2019_1 2019_1_irb_1 b this office has not verified any of the material submitted in support of the request_for_ruling and such material is subject_to verification on examination the associate office will revoke or modify a letter_ruling and apply the revocation retroactively if there has been a misstatement or omission of controlling facts the facts at the time of the transaction are materially different from the controlling facts on which the ruling was based or in the case of a transaction involving a continuing action or series of actions the controlling facts change during the course of the transaction see revproc_2019_1 sec_11 this letter assumes that original ira satisfies the requirements of sec_408 this letter also assumes that except with respect to those issues specifically ruled upon herein transfer ira otherwise meets the requirements of sec_408 except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely neil sandhu senior technician reviewer qualified_plans branch office of associate chief_counsel employee_benefits exempt_organizations and employment_taxes cc
